Citation Nr: 0533308	
Decision Date: 12/08/05    Archive Date: 12/30/05

DOCKET NO.  02-08 641A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina


THE ISSUES  

1.  Entitlement to service connection for bilateral hearing 
loss.  

2.  The propriety of a 10 percent initial rating for a left 
ankle disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Joseph Michael Horrigan




INTRODUCTION

The veteran served on active duty from January 1992 to March 
2000.

This matter comes to the Board of Veterans' Appeals (Board) 
from a September 2001 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in San Diego, 
California, which granted service connection for a left ankle 
disability with an evaluation of 10 percent, and denied 
service connection for bilateral hearing loss. The veteran 
has moved several times, and jurisdiction currently rests 
with the Columbia, South Carolina, RO, as it issued the most 
recent Supplemental Statement of Case for these issues in 
March 2004.

In July 2004 the Board remanded the case to the RO for 
further development.  That development having been completed 
it is now before the Board for further appellate 
consideration.  


FINDINGS OF FACT

1.	The veteran does not have current left or right ear 
hearing loss as defined by VA.  

2.	The veteran's service-connected left ankle disability is 
manifested by moderate limitation of ankle motion, but 
marked limitation of motion has not been shown.  


CONCLUSIONS OF LAW

1.	Bilateral defective hearing was not incurred in or 
aggravated by service. 38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. § 3.385 (2005).  

2.	The criteria for an initial evaluation in excess of 10 
percent for the service- connected left ankle disorder 
have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. § 4.71a, Diagnostic Code 5271 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 came into effect. 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, and 5107 (West 2002). The VCAA modified VA's duties to 
notify and assist claimants. 38 U.S.C.A. §§ 5103, 5103A, 
5107(a) (as amended). 

The Act and implementing regulations essentially eliminate 
the requirement that a claimant submit evidence of a well- 
grounded claim, and provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim; but do 
not require VA to provide assistance to a claimant if there 
is no reasonable possibility that such assistance would aid 
in substantiating the claim.

It also includes new notification provisions. Specifically, 
it requires VA to notify the claimant and the claimant's 
representative, if any, of any information, and any medical 
or lay evidence, not previously provided to the Secretary 
that is necessary to substantiate the claim. As part of the 
notice, VA is to specifically inform the claimant and the 
claimant's representative, if any, of which portion, if any, 
of the evidence is to be provided by the claimant and which 
part, if any, VA will attempt to obtain on behalf of the 
claimant.

In Pelegrini v. Principi, No. 01-944 (U.S. Vet. App. Jan. 13, 
2004), the majority held that a VCAA notice letter consistent 
with 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) must: (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim, or 
something to the effect that the claimant should "give us 
everything you've got pertaining to your claim(s)." Id., slip 
op at 16-17. That decision also held that the VCAA notice 
letter should be sent to the veteran prior to the rating 
action that decided his claim. The decision majority also 
expressed the view that such notice should be provided prior 
to initial adjudication of the claim.

In a letter dated in June 2001, the RO informed the veteran 
of the provisions of the VCAA and the relevance of this 
legislation to his current claims. This letter, in 
conjunction with the statement of the case and supplemental 
statements of the case, as well as a subsequent VCAA notice 
letter dated in June 2003 advised him of the evidence needed 
to substantiate his claim, and of who was responsible for 
obtaining what evidence. In addition, the June 2003 notice 
letter indicated to the veteran the need to provide any 
evidence in his personal possession that pertains to the 
claim or, in other words, that the veteran should "give us 
everything you've got pertaining to your claim(s)." 

While the veteran was provided with the June 2003 VCAA notice 
letter after the initial adjudication of his claim, delayed 
notice is generally not prejudicial to a claimant.  Mayfield 
v. Principi, at 123.  

It does not appear that any clinical evidence relevant to the 
veteran's current claim is available, but not associated with 
the claims folder. Under the VCAA, the VA is obliged to 
provide an examination when the record contains competent 
evidence that the claimant has a current disability or signs 
and symptoms of a current disability, the record indicates 
that the disability or signs and symptoms of disability may 
be associated with active service; and the record does not 
contain sufficient information to make a decision on the 
claim. 38 U.S.C.A. § 5103A(d) (West 2002). The evidence of a 
link between current disability and service must be 
competent. Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003).  
The veteran has been provided with a recent VA examination 
pursuant to the earlier Board remand.  This evaluation 
provided a competent medical opinion on the questions 
relevant to the adjudication of the veteran's current claim.  



I.	Service Connection for Hearing Loss.  

The veteran's service medical records indicate that a July 
1991 enlistment audiological examination revealed the 
following: The veteran's left ear pure tone thresholds were 
10, 5, 0, 0, and 15 decibels at 500, 1,000, 2,000, 3,000, and 
4,000 hertz, respectively, and right ear pure tone thresholds 
were 15, 20, 0, 10, and 10 decibels at the same tested 
frequencies. Another examination in April 1994 revealed the 
veteran's left ear pure tone thresholds were 15, 20, 5, 10, 
and 10 decibels at 500, 1,000, 2,000, 3,000, and 4,000 hertz, 
respectively, and right ear pure tone thresholds were 20, 20, 
0, 10, and 10 decibels at the same tested frequencies.

At separation, however, a preliminary assessment noted that 
the veteran reported his hearing had gotten worse. On a 
patient questionnaire, the veteran noted that he had had 
sinus problems in both ears, and that he had been exposed to 
noise during his eight years as a parachutist while aboard 
aircraft. A January 2000 audiological examination revealed 
the veteran's left ear pure tone thresholds were 30, 60, 35, 
35, and 55 decibels at 500, 1,000, 2,000, 3,000, and 4,000 
hertz, respectively, and right ear pure tone thresholds were 
35, 35, 15, 40, and 30 decibels at the same tested 
frequencies. After follow-up testing, the veteran was issued 
a notification of significant threshold shift, which stated 
the results of a recent test indicated that he had undergone 
a change in hearing. Also, the veteran experienced episodes 
of sinus problems and colds during service.

At a November 2000 VA audiological examination the veteran's 
left ear pure tone thresholds were 10, 15, 10, 10, and 10 
decibels at 500, 1,000, 2,000, 3,000, and 4,000 hertz, 
respectively, and right ear pure tone thresholds were 20, 25, 
10, 20, and 15 decibels at the same tested frequencies. 
Speech recognition was 100 percent for both ears. The 
examiner noted that though hearing was within normal limits, 
there were significant air bone gaps indicating conductive 
components for the lower frequencies. Additionally, the 
examiner noted an abnormal tympanometry in the right ear, and 
based on the preceding results, recommended an Ear, Nose, and 
Throat evaluation prior to processing of the claim.  The 
examiner noted that the veteran's medical records were not 
available for review.

At an April 2005 VA audiological examination the veteran's 
left ear pure tone thresholds were 10, 20, 10, 30, and 35 
decibels at 500, 1,000, 2,000, 3,000, and 4,000 hertz, 
respectively, and right ear pure tone thresholds were 25, 25, 
20, 20, and 20 decibels at the same tested frequencies. 
Speech recognition was 100 percent for the right ear and 96 
percent for the left ear.  The examiner noted that the 
veteran's hearing in the right ear was within normal limits 
and there was a mild left ear sensorineural hearing loss in 
the left ear.  It was said that such hearing loss as the 
veteran had would be attributable to service. 

In order to establish service connection for a claimed 
disability, the facts, as shown by the evidence, must 
demonstrate that a particular disease or injury resulting in 
current disability was incurred during active service or, if 
preexisting active service, was aggravated therein. 38 
U.S.C.A. §§ 1110 (West 2002); 38 C.F.R. § 3.303 (2005). 
Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service. 38 
C.F.R. § 3.303(d) (2005).

Direct service connection may not be granted without medical 
evidence of a current disability, medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury. See Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) 
(table).

Service connection for impaired hearing shall be established 
when the thresholds for any of the frequencies of 500, 1000, 
2000, 3000, and 4000 Hertz are 40 decibels or greater; or the 
thresholds for at least three of these frequencies are 26 
decibels or greater; or speech recognition scores using the 
Maryland CNC test are less than 94 percent. 38 C.F.R. § 3.385 
(2005).

The veteran's service medical records do show a degree of 
bilateral hearing loss and the record also shows that he 
sustained some exposure to acoustic trauma during his 
military service as a paratrooper.  However, a recent VA 
examination of the veteran's hearing did not demonstrate that 
the veteran currently has a hearing loss of sufficient 
severity to warrant service connection under 38 C.F.R. 
§ 3.385.  Since that is the case, service connection for a 
bilateral hearing loss is not warranted.  

II.  Left Ankle Disability

The veteran's DD-214 notes that he was a parachutist for 
seven years and one month. The veteran's service medical 
records indicate that in February 1997 he sought treatment 
for two week-old left ankle pain. The examiner noted mild 
edema, and diagnosed the veteran as having an ankle sprain. 
In November 1999, the veteran again had complaints of sharp 
pain in the left ankle, and the examiner noted edema, 
ecchymosis and a restricted range of motion due to pain. 
Seven days later an exam revealed ecchymosis involving the 
left distal leg, left malleolus, and a limited range of 
motion of the left ankle. In December 1999, a follow-up 
examination revealed that though the veteran was unable to 
run on the left ankle, it was stable.

An October 2000 examination at the San Diego VA Outpatient 
Center indicated that during the veteran's military service 
he made over 100 parachute jumps. The veteran reported that 
he experienced constant soreness in the lateral aspect of the 
left ankle, and that he was aware of some limitation of 
motion. A physical examination did not reveal any obvious 
swelling, effusion, or temperature increase. Measurements of 
motion were as follows: Extension right 30 degrees; left 20 
degrees; plantar flexion right and left 70 degrees; subtalar 
inversion right 30 degrees and left 20 degrees. The examiner 
noted definite tenderness below the lateral malleus, 
involving the lateral ankle ligaments, but there was no gross 
instability. The diagnosis noted that the veteran's left 
ankle (as opposed to the right ankle) especially showed 
symptoms strongly suggestive of chronic and recurrent sprain. 
The examiner noted that there was functional impairment with 
regards to running and jumping activities. In addition, 
actions that required pivoting, twisting, turning, were 
affected by the condition of the left ankle. The examiner 
noted that this impairment was based on pain with no obvious 
indication of structural changes, or instability, 
incoordination, fatigability, or major weakness.

Outpatient treatment reports from the LaJolla VA Medical 
Center (VAMC) indicate that the veteran sought treatment 
between December 2000 and February 2001 for left ankle 
problems. The veteran reported that his painful, swollen, 
left ankle had not been improving since the in-service 
injury, and that he experienced dorsiflexion weakness, 
stiffness in the morning, as well as lateral rolling to the 
outside. The examiner noted a residual compromise in 
dorsiflexion, and motor weakness in left dorsiflexion and 
plantar flexion.

During a February 2004 VA examination at the Columbia VAMC, 
the veteran reported that he had been in several soft casts 
during service for his left ankle disability. He expressed 
difficulty with ankle stiffness when squatting, kneeling, and 
activities that required dorsiflexion of the ankle. A 
physical examination revealed that the left ankle had 10 
degrees of dorsiflexion. There was crepitation on range of 
motion, and a positive tilt and anterior drawer tests. The 
assessment dictated that the veteran had chronic ligament 
instability with some mild evidence of intraarticular 
pathology on range of motion.

On an April 2005 VA orthopedic examination the veteran 
complained of increased pain, decreased mobility, and 
decreased flexion in the left ankle.  He reported 
experiencing flare-ups about four times a month that usually 
lasted an hour.  The flare-ups were brought about by 
repetitive climbing, walking, or standing.  Recently he had 
experienced dull pain in the ankles after standing for about 
an hour and a half.  The pain was described as 3/10 in 
severity.  During flare-ups he experienced swelling, 
stiffness, heat, and some lateral instability with sudden 
movements.  Redness and locking were denied.  Evaluation 
revealed left ankle dorsiflexion from 0 to 10 degrees, which 
was the total endpoint.  Left ankle plantar flexion was from 
0 to 40 degrees, which was the total endpoint.  Eversion was 
from 0 to 20 degrees and pain free with a total endpoint of 
20 degrees.  Left inversion was from 0 to 20 degrees and pain 
free with a total endpoint of 20 degrees.  The ankle was 
stable without laxity or elicitation of pain.  Gait was 
normal with appropriate heel strikes, push off, and swing 
through stages. It was noted that range of motion was not 
limited by pain, fatigue, weakness, or lack of endurance 
following repetitive use.  X-rays were normal.

Diagnostic Code 5271, pertaining to limitation of motion of 
the ankle, provides a 10 percent evaluation for moderate 
limitation of motion and a maximum 20 percent rating for 
marked range of motion impairment. 38 C.F.R. § 4.71a.  The 
average normal range of motion of the ankle is dorsiflexion 
from 0 to 20 degrees and plantar flexion from 0 to 45 
degrees. 38 C.F.R. § 4.71 (2005).  

Since the record does not demonstrate ankylosis of the left 
ankle, subastragalar, or the tarsal joint, the provisions of 
Diagnostic Codes 5270 and 5272 are not for application.  The 
record also does not show malunion of the os calcis or 
astragalus and therefore Diagnostic Code 5273 is not for 
application.  Moreover, the left ankle disability does not 
involve an astragalectomy and the provisions of Diagnostic 
Code 5274 are also inapplicable.  

Review of the record reveals occasional treatment in recent 
years for complaints of pain, swelling and stiffness in the 
left ankle.  On recent VA examination, the veteran was noted 
to have left ankle dorsiflexion from 0 to 10 degrees and 
plantar flexion was from 0 to 40 degrees.  Eversion was from 
0 to 20 degrees and pain free and inversion was from 0 to 20 
degrees.  These movements were described as pain free and the 
ankle was noted to be stable.  Even with consideration of 38 
C.F.R.§§ 4.40, and 4.45, findings such as these constitute no 
more than moderate limitation of left ankle motion.  As such, 
the veteran's left ankle disability is adequately reflected 
at present by the 10 percent rating currently assigned under 
Diagnostic Code 5271.

Moreover, it is apparent from the record that the 10 percent 
rating currently assigned for the veteran's left ankle 
disability is the most disabling that this disability has 
been since the date of the claim, which in this case is the 
day following discharge from service. Accordingly, staged 
ratings for the veteran's left ankle disability are not 
warranted. Fenderson v. West, 12 Vet. App. 119 (1999).




ORDER

Service connection for bilateral defective hearing is denied.  

An initial evaluation in excess of 10 percent for the 
veteran's left ankle disability is denied.  



____________________________________________
WARREN W. RICE, JR.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


